Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 10, and 15 is the inclusion of the limitation, " wherein the usage is representative of a frequency of use of a plurality of settings of a plurality of operational parameters configured to control the industrial automation equipment, wherein the plurality of settings comprise one or more preferred operational standards associated with the plurality of operational parameters, and one or more alarm limits associated with the plurality of operational parameters, one or more measurement units associated with the plurality of operational parameters, or both; monitor additional usage of the graphical user interface by the user over the time with respect to the plurality of settings, wherein the additional usage is representative of: one or more graphics selected for display on the graphical user interface; an arrangement of the one or more graphics in the graphical user interface; a parameter name associated with a measurement acquired by one or more sensors communicatively coupled to the industrial automation equipment; or a combination thereof, identify a pattern in the usage of the graphical user interface and the additional usage of the graphical user interface by the user over the time in response to the frequency of use exceeding a first threshold, wherein the pattern comprises: the plurality of settings; and Application No. 15/936,011 AFCP 2.0 Request, Amendment, and Response to Final Office Action mailed October 15, 2021 Page 3 the one or more graphics, the arrangement of the one or more graphics, the parameter name, or the combination thereof; dynamically update one or more visualizations depicted on the graphical user interface during a period of non-use of the one or more visualizations of the graphical user interface, wherein dynamically updating the one or more 

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-9, 12, 14, 16-21 depending on claims 1, 10, and 15 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.